Order, Supreme Court, New York County (Francis N. Pécora, J.), entered November 23, 1990, which denied petitioner’s application to vacate an arbitration award, unanimously affirmed, without costs.
In this "Lemon Law” case (General Business Law § 198-a) we decline to review petitioner’s sole argument on appeal that the arbitrator denied petitioner’s decedent due process, since the argument is raised for the first time on appeal and might have been factually countered by respondent had it been raised before the IAS court (see, City of New York v Stack, 178 AD2d 355). In any event, were we to review the argument on the merits, we would find that petitioner’s decedent was given notice and an opportunity to be heard (Matter of Kingsley v Redevco Corp., 61 NY2d 714, 715). Concur — Carro, J. P., Kupferman, Asch and Smith, JJ.